Citation Nr: 0614101	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claims for entitlement to service connection for 
recurrent blistering of the hands and feet, and 
conjunctivitis. 
 
2.  Entitlement to an increased initial rating for post-
traumatic stress syndrome (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 through 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service Connection Claims

The veteran is attempting to reopen his service connection 
claims by submitting evidence that he contends is new and 
material.  In light of recent precedential decisions by the 
United States Court of Appeals for Veterans Claims, the 
notice requirements for this type of case have substantially 
changed. 

Under Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), there are new VA notice requirements for new and 
material evidence claims.  In particular, under Kent, VA must 
notify the veteran of the elements of his service connection 
claim and of the definition of "new and material evidence."  
Kent also requires that VA give the veteran notice of 
precisely what evidence is necessary to reopen his claim, 
depending upon the basis of the previous denial.  

The January 2004 letter to the veteran did define new and 
material evidence, but did not state the elements of service 
connection, nor state precisely what evidence was necessary 
to reopen the claims for service connection for recurrent 
blistering of the hands and feet, and conjunctivitis, based 
upon the last final decision on those claims.  

During the pendency of this appeal, the Court also issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The January 
2004 letter neither notified the veteran of the evidence 
necessary to establish service connection, nor the evidence 
necessary in relation to the degree of disability and the 
effective date of the award.  Corrective notice is required 
under both Kent and Dingess/Hartman before the claim to 
reopen service connection can be properly adjudicated.

Increased Rating Claim

The veteran is also seeking entitlement to an increased 
initial evaluation for his service-connected PTSD.  This 
increased rating claim is not ready for review.  Under 
38 C.F.R. § 3.159(b)(1), VA has a duty to notify the veteran 
of (1) what information and evidence is needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; and (3) which information VA will 
attempt to obtain on the veteran's behalf.  VA must also ask 
the veteran to submit to VA any pertinent evidence in his 
possession.  VA's duty now also includes a duty to notify the 
veteran of the evidence needed to establish a disability 
rating and effective date for the claims(s) on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  VA did not give the 
veteran any such notice for his increased rating claim.  
Thus, additional development is required.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran pursuant to 
38 C.F.R. § 3.159 with regard to his claim 
to reopen service connection for recurrent 
blistering of the hands and feet, and 
conjunctivitis.  This includes supplying 
corrective notice compliant with both Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 
 
2.  Ensure that VA has met its duties to 
notify and assist the veteran pursuant to 
38 C.F.R. § 3.159 with regard to his claim 
for an increased initial evaluation for 
PTSD.  This includes supplying notice 
compliant with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

3.  Ensure that the claims folder contains 
any record of recent VA treatment.

4.  Allow an appropriate time for the 
veteran to respond to the notice on all 
claims, and then readjudicate each of the 
veteran's claims.  If a claim remains 
denied, the RO will provide the veteran 
and his representative with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for a 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





